Citation Nr: 0508180	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  01-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent prior to September 23, 2002 for a herniated 
nucleus pulposus at L5-S1 with degenerative disc changes at 
L5-S1.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent as of September 23, 2002 and prior to September 
26, 2003 for a herniated nucleus pulposus at L5-S1 with 
degenerative disc changes at L5-S1.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent on and after September 26, 2003 for a herniated 
nucleus pulposus at L5-S1 with degenerative disc changes at 
L5-S1.

4.  Entitlement to an initial disability evaluation in excess 
of 50 percent for major depressive disorder. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from January 1977 to March 
1999.

The case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  Prior to September 23, 2002, the veteran's service-
connected back disability was characterized by mild 
intervertebral disc syndrome.

3.  As of September 23, 2002, the veteran's service-connected 
back disability was not characterized by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.

4.  As of September 26, 2003 the combined range of motion of 
the thoracolumbar spine is less than 120 degrees.    

5.  The clinical signs and manifestations of the veteran's 
service-connected major depressive disorder are productive of 
social and industrial impairment with reduced reliability and 
productivity as characterized by complaints of difficulties 
concentrating, crying spells, panic attacks, lack of 
appetite, poor energy, a sense of helplessness, and such 
objective symptoms as depressed mood, a restricted affect, 
difficulty in establishing and maintaining social 
relationships, and Global Assessment of Functioning (GAF) 
score of 50.  

6.  The veteran's service-connected major depressive disorder 
alone is not manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
evaluation in excess of 10 percent for the service-connected 
back disability, effective prior to September 23, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (effective prior to September 23, 2002).   

2.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for the service-connected 
back disability, effective as of September 23, 2002 and prior 
to September 26, 2003, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (effective as of 
September 23, 2002).  

3.  The criteria for the assignment of a disability 
evaluation of 20 percent, but no higher, for the service-
connected back disability, effective as of September 26, 
2003, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (effective as of September 26, 2003).

3.  The schedular criteria for an initial evaluation in 
excess of 50 percent for a major depressive disorder have not 
been met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.126-4.132, Diagnostic Code 
9434 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claims via an August 2001 RO letter, the August 2001 
statement of the case, the April 2003 supplemental statement 
of the case, and the April 2004 supplemental statement of the 
case.  Therefore, the notification requirement has been 
satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

The Board notes that, the initial agency of original 
jurisdiction (AOJ) decision was made in February 1999, which 
is prior to the date the VCAA was enacted (effective November 
9, 2000).  However, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

Significantly, in a letter to the veteran dated in August 
2001, the RO informed him that he should send in information 
describing additional evidence or the evidence itself.  In 
this respect, the Board notes that the August 2001 letter was 
provided to the claimant following the February 1999 and 
February 2000 rating decisions initially adjudicating the 
claims on appeal but prior to the case being certified to the 
Board for appellate adjudication.  Additionally, the Board 
notes that the content of that notice, the August 2001 
statement of the case, the April 2003 supplemental statement 
of the case, and the April 2004 supplemental statement of the 
case, fully complied with the requirements of 38 U.S.C.A. 
§ 5103(A) (West 2002) and 38 C.F.R. § 3.159(b) (2003).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

As well, although the VCAA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In particular, the RO asked the veteran to tell VA 
about any additional information or evidence that the veteran 
wanted VA to try and get for him and to send VA the evidence 
that was needed as soon as possible.  By various 
informational letters, a statement of the case, supplemental 
statements of the case and their accompanying notice letters, 
VA satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claims as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing his claims.  
Information letters, a rating decision, a statement of the 
case and supplemental statements of the case have advised him 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  

Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.  In this regard, it has 
been determined by VA's Office of the General Counsel that, 
when a claim of service connection is granted and the veteran 
submits a notice of disagreement as to the disability 
evaluation assigned, notice under 38 U.S.C.A.§ 5103(a) is not 
required as to the claim raised in the notice of 
disagreement.  See VAOPGCPREC 8-2003 (December 22, 2003).  
Instead, it was concluded that the RO's only obligation under 
such circumstances is to develop or review the claim and, if 
the disagreement remains unresolved, to issue a statement of 
the case.  Id.  Such was done in the present case regarding 
the issues on appeal.  

In this case, in a February 1999 rating decision, the RO 
granted service connection and assigned a 10 percent 
disability evaluation for a herniated nucleus pulposus at L5-
S1 with degenerative disc changes at L5-S1 under Diagnostic 
Code 5010-5293.  Thereafter, pursuant to a claim received in 
June 1999, the RO determined in a February 2000 rating 
decision, that the claimed left leg and hip pain was denied 
since pain was a symptom of the veteran's service-connected 
back disability.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) [pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].

The RO also granted service connection for a major depressive 
disorder and assigned a 50 percent disability evaluation 
under Diagnostic Code 9434.  At present, the veteran is 
seeking an initial rating in excess of 10 percent for the 
service-connected back disability and an initial rating in 
excess of 50 percent for his service-connected major 
depressive disorder.  

Increased Evaluation for a Back Disability

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
additional functional loss due to pain or weakness is 
demonstrated, and pain or weakness on use is not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome. 

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

The relevant medical evidence related to the veteran's back 
disability includes treatment records from Ron Kirsner, M.D., 
dated between April 1999 and June 1999.  These records 
contain subjective complaints of lower back and left leg 
pain, but no objective medical tests to assess the severity 
of the veteran's disability.  

A September 1999 VA medical examination examined the severity 
of the veteran's back disability.  The examiner indicated 
that the veteran did not appear to be in any acute distress, 
but held himself in guarded fashion.  The veteran walked with 
a slight limp.  His spine was straight, but tender over the 
lumbosacral joint.  No muscle spasms were found to be 
present.  Forward flexion was measured to be 60 degrees, and 
0 degrees of extension was measured.  The examiner found that 
right, left and lateral bending were only 50 percent of 
normal.  Straight leg raising was measured to 90 degrees 
bilaterally without pain.  Patrick's tests were normal.  Deep 
tendon reflexes were 2+, and there was no evidence of any 
sensory deficit in the lower extremities. 

VA outpatient records dated from June 2000 to August 2001 
show multiple complaints of back pain, but no objective 
measurements of range of motion or neurological tests.

In February 2002, the RO received private medical records 
from Mark Gorchesky, M.D.  These records document the 
treatment the veteran was receiving for back pain from July 
1999 to October 1999.  In a July 1999 treatment report, Dr. 
Gorchesky indicates that: the veteran's gait is nonantalgic, 
and that he is able to walk on his heels and toes; that his 
forward flexion is moderately restricted and that his 
extension is moderately restricted; the sitting root test was 
negative bilaterally; motor strength in the lower extremities 
was 5/5; there was significant tenderness to extension and 
rotation with pressure over the lumbosacral facets at the 
lumbosacral junction; and, there was a positive Galenson's 
maneuver and Faber test on the left.  Dr. Gorchesky diagnosed 
the veteran with lumbosacral facet arthropathy, and left 
sacroiliac joint arthropathy.

The veteran underwent an additional VA examination in 
February 2003.  At that time, the range of motion of the 
lumbar spine was 85 degrees of forward flexion, 5 degrees of 
backward extension, and 5 degrees of lateral flexion 
bilaterally and 5 degrees of rotation bilaterally.  The 
examiner also indicated that there was no history of 
radicular type paraesthesias in the left lower extremity.  No 
incapacitating episodes of pain were indicated in the past 
year.  Prolonged walking, standing, sitting, or rotation of 
the veteran torso aggravated the veteran's pain.  The veteran 
walked with a normal gait and could stand on his heels and 
toes.  The veteran's spine was observed to be straight, his 
pelvis and shoulder were level and no abnormal curvatures 
were seen.  No localized tenderness about the lumbosacral 
spine was found, but the examiner noticed considerable 
guarding.  Straight leg raising tests were normal and 
Patrick's test was also normal.  The veteran's knee jerks and 
ankle jerks were 2+.  The examining physician indicated that 
the veteran's sensation was intact through his lower 
extremities and there was no evidence of any clonus or 
spaticity.  Finally, the veteran's peripheral circulation 
appeared to be adequate.  The examiner further reported that 
magnetic resonance imaging (MRI) of the spine, dated July 22, 
2002, revealed "extension of disc material at L4-L5 and L5-
S1.  The axial images showed this extension to be minimal and 
there is no neural foraminal narrowing or canal narrowing."

Disability evaluation in excess of 10 percent prior to 
September 23, 2002

In this case, the veteran's service-connected back disability 
does not warrant the award of a rating in excess of 10 
percent as per the medical evidence of record, prior to 
September 23, 2002.  Under Diagnostic Code 5293, in effect 
prior to September 23, 2002, a 10 percent evaluation is 
assigned for mild intervertebral disc syndrome, a 20 percent 
evaluation is assigned for moderate intervertebral disc 
syndrome with recurring attacks and 40 percent evaluation is 
assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is assigned for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective prior to September 23, 2002).  Therefore, an 
increased rating for intervertebral disc syndrome under 
Diagnostic Code 5293 cannot be granted as a 10 percent rating 
is the maximum rating he is currently entitled to.  See Id.  
As per the evidence of record, the veteran's disability has 
never included moderate recurring attacks, or any of the 
symptoms consistent with a 20 percent or higher rating.

Additionally, the symptoms of the service-connected back 
disability do not include fractured vertebra (Diagnostic Code 
5285), bony fixation of the spine (Diagnostic Code 5286), 
ankylosis of the cervical spine (Diagnostic Code 5286), 
ankylosis of the lumbar spine (Diagnostic Codes 5288, 5289), 
more than slight limitation of motion of the lumbar spine 
(Diagnostic Codes 5290, 5291, 5292), and Lumbosacral Strain 
(Diagnostic Code 5295).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5291, 5295.

As such, the Board finds that the preponderance of the 
evidence does not demonstrate that the veteran's service-
connected back disability picture meets the criteria for the 
assignment of a disability evaluation in excess of 10 percent 
for the service-connected back disability, as effective prior 
to September 23, 2002.  See 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (effective prior to September 26, 2003).  
To this extent, the veteran's claim is denied.

Disability evaluation in excess of 10 percent as of September 
23, 2002
 and prior to September 26, 2003

As was mentioned above, the rating criteria for evaluating 
intervertebral disc syndrome under Diagnostic Code 5293 were 
amended as of September 23, 2002.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  Under the amended Diagnostic Code 
5293, a 10 percent rating is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 20 percent 
rating is assigned with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent rating is assigned 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months; and, a 60 percent rating is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(effective as of September 23, 2002), Diagnostic Code 5293.  
An incapacitating episode is defined under Diagnostic Code 
5293 as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribe 
by a physician and treatment by a physician.  See 38 C.F.R. 
§ 4.71a (effective as of September 23, 2002), Diagnostic Code 
5293, Note (1).  

As the objective medical evidence of record does not indicate 
that the veteran experiences incapacitating episodes as a 
result of his intervertebral disc syndrome, he is not 
entitled to an increased rating under Diagnostic Code 5293, 
effective as of September 23, 2002 and prior to September 26, 
2003.  See 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (effective as of September 23, 2002).  To this extent, 
the veteran's claim is denied.

Disability evaluation in excess of 10 percent effective as of 
September 26, 2003

The criteria for evaluating disabilities of the spine 
underwent additional regulatory changes that became effective 
September 26, 2003.  While the diagnostic code for 
intervertebral disc syndrome was renumbered in 2003 to 
Diagnostic Code 5243, it did not undergo any substantive 
changes.  With the September 2003 change, a general rating 
formula for diseases and injuries of the spine was added that 
is applicable to diagnostic codes 5235 to 5243.  Under the 
revised spine rating criteria effective September 26, 2003, 
Diagnostic Codes 5235 to 5242 are evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a (effective as of September 26, 2003).  
Additionally, intervertebral disc syndrome is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  See 
38 C.F.R. § 4.71a (effective as of September 26, 2003), Note 
(6).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, symptoms such as pain with or without (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease: unfavorable 
ankylosis of the entire spine warrants a 100 percent rating; 
while unfavorable ankylosis of the entire thoracolumbar spine 
is given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242 (2004).

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.  Id.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Id.

As discussed above, the veteran has 85 degrees of forward 
flexion, 5 degrees of backward extension, 5 degrees of 
lateral flexion bilaterally, and 5 degrees of rotation 
bilaterally.  The veteran's disability is not characterized 
by forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, but his combined 
range of motion of the thoracolumbar spine is less than 120 
degrees (being 110 degrees).  Therefore, the veteran's 
disability picture does meet the new criteria for the 
assignment of a disability evaluation of 20 percent for the 
service-connected back disability, as effective as of 
September 26, 2003.  See 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235, 5237, 5239, 5240, 5242, 
5243 (effective as of September 26, 2003).

Additionally, per the February 2003 VA examination report, 
the veteran was found to have no objective neurologic 
abnormalities associated with his back disorder.  See 38 
C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine, Note (1) (effective as of September 
26, 2003).  As well, the February 2003 VA examination report 
noted the veteran did not have ankylosis of the spine.  See 
38 C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine, Note (5) (effective as of September 
26, 2003).

Lastly, taking into consideration the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), the available medical evidence of record does 
not indicate that the veteran experiences additional 
functional impairment that can be attributed to pain and 
weakness caused by the service-connected disability, as 
discussed above.  DeLuca would not result in a higher 
evaluation for the veteran in this case, because the veteran 
is receiving the appropriate schedular evaluation under 
Diagnostic Code 5243.  In short, the evidence of record is 
consistent with the evaluations noted, and no more, for the 
veteran's service-connected back disability under Diagnostic 
Code 5243.

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  Where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation should be applied. VAOPGCPREC 3-2000 (Apr. 10, 
2000).   Therefore, the Board finds that the credible medical 
evidence of record supports the award of a 20 percent 
disability rating, but no higher for the service-connected 
back disability, as effective as of September 26, 2003.  See 
38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 
5237, 5239, 5240, 5242, 5243 (effective as of September 26, 
2003).  To this extent, the veteran's claim is granted.

Disability evaluation in excess of 50 percent for Major 
Depressive Disorder

As discussed above, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disabilities affect the ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2003).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The schedular criteria used in assessing the severity of a 
mental disorder, such as major depressive order, incorporate 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  Under the schedular criteria, a 30 percent disability 
rating is in order when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2004).

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

The evidence includes private treatment reports from Ron 
Kirsner, M.D., dated between April 1999 and June 1999.  In a 
note dated in April 1999, the veteran reported problems with 
chronic anxiety, crying spells, feeling helpless, and other 
depressive symptoms.  The examiner indicated that the veteran 
was well dressed, somewhat anxious, made fair eye contact, 
and had normal goal-directed and organized speech.  Dr. 
Kirsner gave the veteran an Axis I diagnosis of major 
depressive disorder.  A note dated in May 1999, indicates 
that the veteran was tearful and reported recent crying 
spells; however, the veteran also indicated that he felt safe 
and denied homicidal or suicidal ideations.  

A VA medical examination was conducted in August 1999.  At 
the examination, the veteran reported depression, frequent 
crying spells, feeling worthless, irritability, and had 
suicidal ideation in the past but denied a plan or intent.  
The examiner observed that the veteran's dress, grooming and 
hygiene were within normal limits.  The veteran's speech was 
normal in rate and volume.  The veteran did not appear to be 
experiencing delusions.  The examiner assigned the veteran a 
global assessment of functioning (GAF) score of 35.

As mentioned above the evidence also includes VA outpatient 
treatment records dated from June 2000 to August 2001.  The 
records contain multiple references to the veteran's 
depression.  A medical record dated in October 2000 indicates 
that the veteran does not like to go out much anymore.  An 
August 2001 medical record indicated that the veteran was 
avoiding people and had little patience for people and 
things. 

VA medical records dated between September 2001 and December 
2002 contain complaints of back pain and depression.  There 
were no indication in these medical records that the veteran 
was experiencing occupational and social impairment with 
deficiencies in most areas due to his service-connected major 
depressive disorder.

A VA medical examination was also conducted in April 2003.  
The veteran complained of depression, frequent crying spells, 
feeling worthless and irritability.  The veteran acknowledged 
past suicidal ideation, but stated that he would never follow 
through.  The veteran also reported anhedonia, problems 
concentrating, impaired appetite and poor sleep.  The 
examiner indicated that that the veteran was currently 
enrolled in school.  The examiner also indicated that the 
veteran: was appropriately dressed with adequate hygiene; had 
no evidence of recent or remote memory problems; had normal 
speech, that was clear, coherent and goal directed; presented 
no evidence that he was responding to internal stimulus 
during the examination; denied ever suffering from auditory 
hallucinations; denied delusions of reference; denied bizarre 
delusional beliefs; had a restricted affect and became 
tearful at times; denied current suicidal ideation; and, 
denied current anxiety. The examiner gave the veteran an AXIS 
I diagnosis of major depressive disorder, and assigned him a 
GAF score of 50.  The examiner indicated that the veteran's 
impairment was moderate in that he was able to overcome his 
depression and attend school where he earns A's and B's.  The 
examiner also indicated that the veteran's impairment appear 
to have a more serious impact upon his social functioning as 
he reports few friends and being withdrawn from his wife.

The evidence also includes VA medical records dated from 
April 2004 to March 2004.  These records document the ongoing 
treatment the veteran has received for his psychiatric 
problems.  In a treatment record dated in April 2003, the 
examiner diagnosed the veteran with major depressive disorder 
(MDD) in partial remission. 

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorder, 4th Edition (DSM-IV), 
a score of 61 to 70 represents some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupation, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well.  A GAF score of 51 to 60 represents 
moderate symptoms, with moderate difficulty in social and 
occupational functioning.  However, a GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31 
to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work).  American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorder (DSM), 
32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 
(2004).

With respect to the disability at issue, the Board has not 
found the disability under consideration to warrant the 
assignment of a higher rating on a schedular basis.  
Significantly, the level of symptomatology, shown during the 
pendency of the veteran's appeal in all treatment and 
examination records, is more commensurate with a schedular 50 
percent rating for major depressive disorder.  

Essentially, the veteran's mental disorder affects his 
abilities to function socially, with such deficiencies as 
depressed and anxious mood, restrictive affect, panic 
attacks, poor concentration, poor memory, and an inability to 
sleep.  Thus, as supported by the evidence of record, the 
veteran's symptoms of major depressive disorder more nearly 
approximate the level of impairment associated with a 50 
percent evaluation.  Therefore, in light of the evidence as 
noted above, the Board concludes that the veteran's major 
depressive disorder is productive of impairment warranting an 
evaluation of 50 percent under Diagnostic Code 9434.

As for the potential for a yet higher rating, we note the 
medical evidence shows that the veteran has been assigned GAF 
scores of 50 and 35.  The totality of the evidence reflects 
moderate symptoms, warranting no more than a 50 percent 
rating under the applicable criteria.  The evidence does not 
demonstrate that the service-connected disability is by 
itself productive of occupational and social impairment with 
deficiencies in most areas or an inability to establish and 
maintain effective relationships.  Additionally, the 
veteran's disability does not cause a deficiency in school as 
he appears to be receiving A's and B's in his coursework.

While the veteran may suffer from some level of social 
impairment, in that he has few friends and has been withdrawn 
from his wife, the evidence does not show that he necessarily 
is prevented from establishing and maintaining such 
relationships.  

Although the veteran has been given GAF scores of 50 and 35, 
which equate to serious symptoms under the DSM-IV, he does 
not have the symptomatology commensurate with a 70 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9434.  As was 
mentioned above, the most recent VA examination in February 
2004 specifically indicated that the veteran was not 
experiencing the symptoms commensurate with a 70 percent 
rating such as suicidal ideation, hallucinations, avoidance, 
or hypervigillance.  In the treatment records submitted for 
review, the examiners specifically indicated that the veteran 
was not suicidal, homicidal or hallucinating.  Additionally, 
the treatment records do not indicate that the veteran is 
experiencing: near-continuous panic or depression affecting 
his ability to function independently, appropriately and 
effectively; impaired impulse control; neglect of personal 
appearance and hygiene; or, the inability to establish and 
maintain effective relationships.  The Board thus finds that 
the veteran's major depression is not of such severity as to 
warrant a 70 percent disability rating under the provisions 
of Diagnostic Code 9434 (2004).   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's major depression alone has caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards. 

To the extent that the claimant may experience functional 
impairment due to the service-connected major depression, the 
Board finds that such impairment is contemplated in the 
currently assigned 50 percent rating.  The Board finds that 
no evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  The Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 50 percent rating from the 
date of his claim.  

With respect to the disability at issue, the applicable 
rating criteria contemplate a higher rating.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record and for the reasons discussed above, the Board 
finds that the evidence is not in relative equipoise, and 
thus, the benefit of the doubt rule is not for application in 
this case.


ORDER

An initial disability rating in excess of 10 percent for a 
service-connected back disability, prior to September 26, 
2003, is denied.

A 20 percent rating for the service-connected back 
disability, on and as of September 26, 2003 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

An initial disability evaluation in excess of 50 percent for 
major depressive disorder is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


